Hotchkiss, J. (dissenting):
It is evident from the findings and other portions of the record that the appellants were held liable as co-adventurers on the authority of Downey v. Finucane. I do not think the facts bring this case within the rule there applied. If appellants are liable at all, I think it must be because they actually participated in or had knowledge, actual or implied, of the use of the circular of August for the purpose of securing stock subscriptions. I construe the findings of fact made at the request of the several appellants to the contrary.
The judgment should be reversed.
Laughlin, J., concurred.
Judgment affirmed, with costs.